FEW, C.J.,
concurring in part, and dissenting in part.
I concur with the result reached by the majority as to the admissibility of the forensic interviews. I disagree, however, that the jury charge — “time is not a material element of the offense of criminal sexual conduct with a minor” — was proper in this case. Because I would find giving this charge was error that prejudiced Perry, I would reverse.
I. The “Improper Bolstering” Objection
I first address the admissibility of the forensic interviews because my discussion of that issue sets the stage for my explanation of why the jury charge was improper and prejudiced Perry.
Perry objected to the admissibility of the forensic interviews on the basis that the interviews “improperly bolstered” the victim’s testimony. However, an objection on the basis of improper bolstering is not a valid objection unless it is based on a specific rule of evidence, which Perry’s objection was not. Similarly, Perry’s argument on appeal that the interviews “impermissibly bolstered [the victim’s] testimony” is of no legal consequence. As a result, Perry presented no valid issue for this court to address regarding the admissibility of the forensic interviews.
The concept of “bolstering” relates to the capacity of testimony or evidence to make other testimony or evidence more credible. Evidence that bolsters other evidence is generally relevant because it makes the existence of disputed facts more probable by enhancing the credibility of the evidence that proves those facts. See Rule 401, SCRE (“ ‘Relevant evidence’ means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.”). In this case, the forensic interviews are relevant for the additional reason that they contain the victim’s statements about what happened to her and who committed the crime. Under Rule 402, SCRE, “All relevant evidence is admissible, except as otherwise provided by the Constitution of the United States, the Constitution of the State of South Carolina, statutes, these rules, or by other rules promulgated by the Supreme Court of South Carolina.” *208As with any relevant evidence, therefore, a trial court may not exclude evidence that bolsters other evidence unless the exclusion is “provided” for by some constitutional, statutory, or rule-based principle of law.
Historically, trial courts have excluded evidence that bolsters other evidence in two primary circumstances. First, witnesses “may not offer an opinion regarding the credibility of others.” State v. Kromah, 401 S.C. 340, 358, 737 S.E.2d 490, 499 (2013). In State v. Taylor, 404 S.C. 506, 745 S.E.2d 124 (Ct.App.2013), we explained this basis for excluding evidence that bolsters: “the prohibition against bolstering is for the purpose of preventing a witness from testifying whether another witness is telling the truth,” and “[i]mproper bolstering occurs when a[ ] ... witness is allowed to give his or her opinion as to whether the complaining witness is telling the truth.” 404 S.C. at 514, 745 S.E.2d at 128 (emphasis added); accord State v. Whitner, 399 S.C. 547, 559, 732 S.E.2d 861, 867 (2012) (describing bolstering testimony as “to have the forensic interviewer, improperly imbued with the imprimatur of an expert witness, invade the province of the jury by vouching for the credibility of the alleged victim”); see also James F. Dreher, A Guide to Evidence Law in South Carolina 21 (S.C. Bar 1967) (“The general rule is that unless the credibility of your witness has been attacked, you may not offer proof that his credibility is good.”). In State v. McKerley, 397 S.C. 461, 725 S.E.2d 139 (Ct.App.2012), we explained that this basis for excluding evidence for its bolstering effect is now “incorporated into Rule 608(a) of the South Carolina Rules of Evidence.” 397 S.C. at 464, 725 S.E.2d at 141; see also Rule 608(a), SCRE (“The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, but subject to [two] limitations.... ”).
The second circumstance in which courts have excluded evidence that bolsters is when a party offers an out-of-court statement — consistent with a witness’s testimony — before the witness is impeached. See State v. Barrett, 299 S.C. 485, 486-87, 386 S.E.2d 242, 243 (1989) (stating “when a witness has not been impeached, evidence of prior consistent statements is inadmissible” and calling the violation of this principle “improper bolstering”). This basis for excluding evidence for its bolstering effect is now incorporated into Rule 802, SCRE— *209the rule against hearsay — and the non-hearsay provisions of Rule 801(d)(1)(B) and (D), SCRE. See Whitner, 399 S.C. at 558, 732 S.E.2d at 867 (citing Rule 801(d)(1) for the proposition that “a prior consistent statement is not admissible unless the witness is charged with fabrication or improper motive or bias”).
Under the Rules of Evidence, therefore, the bases on which a trial court may exclude evidence that bolsters other evidence include Rule 608(a) and Rule 802. Conceivably, a trial court could exclude evidence for its bolstering effect under Rule 403, which provides, “Although relevant, evidence may be excluded if its probative value is substantially outweighed by” considerations listed in the rule.5
Other than these rules, however, there is no provision under modern evidence law to exclude relevant evidence on the basis of improper bolstering. Thus, neither Perry’s objection to the trial court nor his argument to this court that the forensic interviews constituted improper bolstering has any legal import. They are based on an invalid argument under our Rules of Evidence.
Moreover, the trial court admitted the forensic interviews pursuant to section 1723-175 of the South Carolina Code (2014). This statute reflects our General Assembly’s recognition that the central issue in the trial of almost any sexual assault case involving a child — certainly this one — is whether the victim’s testimony is truthful and accurate.6 It represents our General Assembly’s policy determination that a forensic interview should be admissible to enhance the credibility of a child sexual assault victim’s trial testimony — bolster—if it meets the criteria of the statute. Under section 17-23-175 and the policy underlying it, therefore, the tendency of a *210forensic interview to enhance the credibility of the victim’s testimony is precisely the reason that admission of the interview is proper.
Thus, Perry’s objection to the forensic interviews on the basis of improper bolstering and his similar argument on appeal are invalid. They are not only ineffective under the Rules of Evidence, but inconsistent with section 17-23-175, which specifically provides for the admission of these forensic interviews for the very reason Perry contends admission was improper — the interviews bolstered the credibility of the victim.
II. The Jury Charge
In my opinion, the importance of the victim’s credibility also made it improper for the trial court to charge the jury as it did. Although it is true “time is not a material element” of the crime of lewd act on a minor, the fact that it is a correct point of law does not make it proper for the trial court to charge it to the jury. Compare State v. Rayfield, 369 S.C. 106, 117, 631 S.E.2d 244, 250 (2006) (“It is not always necessary, of course, to charge [a particular point of law].”), with 369 S.C. at 119, 631 S.E.2d at 251 (Pleicones, J., dissenting) (“Some principles of law, however, are not to be charged to a jury.”).
The primary case upon which the majority relies for the correctness of the charge — State v. Tumbleston, 376 S.C. 90, 654 S.E.2d 849 (Ct.App.2007) — has nothing to do with a jury charge. There were two issues on appeal in Tumbleston: (1) whether the trial court erred in denying the defendant’s motion for a directed verdict, 376 S.C. at 102, 654 S.E.2d at 855, and (2) whether “the trial court erred in denying [the defendant’s] motion to quash the indictments.” 376 S.C. at 94, 654 S.E.2d at 851. As to the second issue, the defendant argued “the indictments did not allege the specific time of each offense intended to be charged, and thus, failed to provide him with adequate notice to prepare a defense.” 376 S.C. at 92, 654 S.E.2d at 850. Therefore, our statement in Tumbleston, “Time is not a material element of ... lewd act on a minor,” 376 S.C. at 101, 654 S.E.2d at 855, related only to whether the indictment sufficiently put the defendant on notice of the charges against him. We stated:
*211We reject the notion that a specified time period prevented [the defendant] from adequately preparing his defense to the charges. Reading the indictments objectively from a reasonable person’s view, we conclude they contain the necessary elements of the offenses charged and sufficiently apprise [the defendant] that he must be prepared to address his conduct toward [the victim] between 2001 and June 2004.
376 S.C. at 102, 654 S.E.2d at 855. We never intended in Tumbleston to address when it might be appropriate, or whether it is ever permissible, to instruct the jury as the trial court did in this case.
The majority also relies on State v. Anderson, 59 S.C. 229, 37 S.E. 820 (1901). In that case, the defendant was charged with larceny for stealing a cow. 59 S.C. at 230, 37 S.E. at 820. At trial, “the defendant introduced evidence to prove an alibi.” Id. The trial court charged the jury that “the defendant assumes the burden of proving [his alibi].” Id. The definition of alibi then, as now, required the defendant to prove he could not have committed the crime because he was somewhere else at the specific time the crime was committed.7 The court’s charge that the burden of proof is on the defendant — an incorrect charge under modern law8 — demonstrates the reason Anderson is not helpful in analyzing the correctness of the *212charge in Perry’s case. To meet the burden the trial court imposed on him of proving his alibi, the defendant in Anderson had to prove he was somewhere else at the specific time the crime was committed. Because the specific time the crime was committed was not part of the State’s burden, the circumstances of that case justified the trial court’s charge that time is not an element of the crime.
Finally, the majority relies on State v. Schumpert, 312 S.C. 502, 435 S.E.2d 859 (1993). I find Schumpert interesting for two reasons. First, the supreme court chose not to address whether giving the charge was error, but only whether the charge caused prejudice. Second, Schumpert relies on State v. Rallo, 304 S.C. 258, 403 S.E.2d 653 (1991). The Schumpert court explained the prejudicial error in Rallo:
In Rallo the indictment was amended to allege the offense occurred on February 14. We held the trial judge erred in charging the jury the offense occurred “on or about” February 14 because the indictment alleged February 14 and the defendant had focused on that date in presenting evidence of alibi. Essentially, the defendant in Rallo did not have notice of any date other than that alleged in the indictment and it was error to charge the jury with a larger time period.
312 S.C. at 508, 435 S.E.2d at 863. Rallo is not controlling, but it demonstrates that a jury charge correct on its face can constitute prejudicial error if it serves to defeat the primary argument the defendant makes in his defense.
Trial courts do not normally charge the jury as to what is not an element of the crime. However, under circumstances that justify doing so, such a charge can be proper. Anderson is an example of such a circumstance. As another example, it was permissible in certain cases for the trial court to instruct the jury what was not an element of the crime formerly named “assault and battery with intent to kill.”9 In State v. Foust, 325 S.C. 12, 15, 479 S.E.2d 50, 51 (1996), our supreme court clarified that to prove a defendant guilty of the crime, the *213State need prove only a general criminal intent, not a specific intent to kill. In subsequent trials, despite Foust, defendants would often argue the State did not prove a specific intent to kill. In such a circumstance, and certainly others, the trial court could properly instruct the jury on what elements the State did not have to prove.
There are no circumstances in this case that justify the trial court’s instruction to the jury that time is not an element of lewd act on a minor. In fact, the circumstances of this case made the instruction improper. Perry built his entire presentation to the jury around what he claimed were the striking inconsistencies in the victim’s testimony as to when the crime occurred. In particular, Perry argued the victim’s testimony as to the time of the offense was inconsistent because: (1) the victim claimed Brittany was present in the home with her baby when the crime occurred, and (2) the victim’s mother testified she picked up the victim from her father’s house on January 1, two weeks before Brittany’s baby was born. The State argues the victim’s testimony as to the time of the offense is not inconsistent, and the record contains support for both positions. Nevertheless, Perry’s argument — the inconsistency was critical to the jury’s evaluation of the credibility of the victim and the State failed to prove the time of the alleged crime — formed the basis of his defense.
This case is not unlike Rallo. There, the charge constituted prejudicial error because it defeated the defendant’s alibi by enlarging the time the State could prove for the crime. Here, the charge contradicted the defendant’s claim that the victim’s credibility was suspect because she could not identify the time of the offense. Under the circumstances of this case, it was improper for the trial court to instruct the jury that “time is not a material element” of the crime, and this error prejudiced Perry. For these reasons, I would reverse.

. See United States v. Bermudez, 529 F.3d 158, 165-71 (2d Cir.2008) (Underhill, J., dissenting) (arguing Rule 403 permits the exclusion of evidence that bolsters other evidence). But see Westfield Ins. Co. v. Harris, 134 F.3d 608, 613 (4th Cir. 1998) (finding the district court abused its discretion by excluding bolstering evidence under Rule 403).


. Section 17-23-175 applies more broadly than just to child sexual assault cases, and thus also represents a broader general recognition of the challenges courts face in dealing with the credibility of children. See § 17-23-175(A) (providing the section applies “[i]n a general sessions court proceeding or a delinquency proceeding in family court”).


. Compare State v. Atkins, 49 S.C. 481, 481, 27 S.E. 484, 484 (1897) (reciting the following definition of alibi from the trial court’s charge: "An alibi means that he was at some place other than where the crime was committed at that time, and, therefore, could not have committed the crime charged” (emphasis removed)), with Glover v. State, 318 S.C. 496, 498, 458 S.E.2d 538, 540 (1995) (stating "an alibi derives its potency as a defense from the fact that it involves the physical impossibility of the accused’s guilt”).


. See State v. McGhee, 137 S.C. 256, 260-61, 135 S.E. 59, 60 (1926) (stating the requirement of imposing the burden of proving alibi on the defendant is "illogical,” and adopting the concurring opinion of Justice Cothran from State v. Des Champs, infra); State v. Des Champs, 134 S.C. 179, 181, 131 S.E. 420, 420 (1926) (Cothran, J„ concurring) ("But it seems to me that the so-called 'affirmative defense' of alibi is not an affirmative defense at all. It is simply evidence adduced by the defendant to sustain his plea of not guilty; that he did not commit the crime for the reason that he was not at the scene of the crime at the time of the occurrence. The burden was upon the state to prove beyond a reasonable doubt that the defendant was present at the scene of the crime and actually committed it.”).


. The name "assault and battery with intent to kill” was misleading because the name suggested one of the elements was a specific intent to kill. See S.C.Code Ann. § 16-3-620 (2003) (repealed Act No. 273, 2010 S.C. Acts 1949-50).